Good, J.
This is a rehearing of the case reported in 121 Neb. 715. The action is for divorce. Defendant denied that there was a valid marriage. The trial court found there was no valid marriage and dismissed the action. Plaintiff has appealed.
The evidence discloses that the parties held themselves out to the public as husband and wife, and that they lived and cohabited together as such for a considerable period, but that there was no solemnization ceremony. The alleged marriage occurred in 1927. Its validity must be determined by the provisions of section 42-104, Comp. St. 1929.
*805In the case of Collins v. Hoag & Rollins, p. 805, infra, it is held that this section prohibited a common-law marriage, and that to constitute a valid marriage in this state there must be a license previously issued and the marriage must be solemnized by a person authorized by law to solemnize marriages. It follows that there' was no valid marriage between the parties. The judgment of the district court was a correct disposition of the case.
Our former opinion and judgment entered pursuant thereto are hereby vacated, and the judgment of the district court is
Affirmed.
Paine, J., dissents.